Citation Nr: 1031777	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
hammer toes of the right foot.

2.  Entitlement to an initial compensable disability rating for 
hammer toes of the left foot.

3.  Entitlement to an initial compensable disability rating for 
hallux valgus of the right foot.

4.  Entitlement to an initial compensable disability rating for 
hallux valgus of the left foot prior to June 10, 2005, and an 
initial rating higher than 10 percent from August 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to October 
1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Reno, Nevada 
Department of Veterans' Affairs (VA) Regional Office (RO), which 
granted service connection for hammer toes of the right foot, 
hammer toes of the left foot, hallux valgus of the right foot and 
hallux valgus of the left foot, each evaluated as noncompensably 
disabling from April 7, 2004.  The Veteran appealed for higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In an October 2005 decision, the RO assigned a temporary 100 
percent rating for hallux valgus of the left foot under 38 C.F.R. 
§ 4.30 ("paragraph 30") for convalescence following a left foot 
surgery, effective from June 10, 2005.  A 10 percent rating was 
assigned from August 1, 2005.  The Veteran has not indicated that 
he is satisfied with the currently assigned 10 percent disability 
rating for hallux valgus of the left foot.  Consequently, he 
still has an appeal pending.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of that 
hearing is associated with the claims file.

This case was previously remanded in August 2007 and December 
2008 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
increased ratings listed above and therefore, these issues must 
again be remanded for the following reasons.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

This case was previously remanded in December 2008 to determine 
whether the Veteran was incarcerated or alternatively, to 
determine the Veteran's current address and to schedule him for a 
VA examination to determine the current severity of his 
disabilities on appeal.  In this remand, the Board noted the 
evidence of record reflects that, following the August 2007 Board 
remand, the Veteran failed to appear to a scheduled July 2008 VA 
examination and VA outpatient treatment records indicated that a 
VA social worker met with him in December 2007, at the Bell 
County Jail where he was incarcerated.  At this time, the RO was 
also asked to send the Veteran a letter at either his place of 
incarceration or his current address asking him to provide the 
names, addresses, and approximate dates of treatment of all 
health care providers, VA and private, who had treated him for 
the service-connected bilateral foot disabilities since October 
2005.

Following the December 2008 Board remand, in a February 2009 
report of contact, the Veteran's representative informed the RO 
that the Veteran was homeless and moved frequently and that he 
would find out what he could and email VA with the results.  

In March 2009, VA sent a letter to the Bank of America asking 
them for information with respect to the Veteran's current 
address, as he had his VA benefits deposited in an account held 
with them.  A March 2009 response informed VA that that 
information could not be released, as it was confidential.  

In a March 2009 letter, sent to the Veteran's last known address 
of record in Las Vegas, Nevada, the Veteran was asked to provide 
sufficient information and authorization, if necessary, to enable 
any additional pertinent evidence related to his bilateral foot 
disabilities on appeal, which were not currently of record, to be 
obtained.  

A May 2009 letter from the VA medical center in Las Vegas, 
Nevada, the Veteran was informed of the date, time and place 
scheduled for his VA examination.  A June 2009 VA medical record 
reflects that this examination was cancelled due to the Veteran's 
failure to report.  

The Veteran was mailed a supplemental statement of the case 
(SSOC) in April 2010.  The case was then recertified to the 
Board.  

An SSOC notice response was then received at the RO in April 
2010, and after the case had been recertified to the Board, in 
which the Veteran reported that he had no other information or 
evidence to submit.  At this time, the Veteran also requested 
that the May 2009 VA examination be rescheduled because he had 
not been notified of these exams as he was incarcerated in Texas.  

The Board finds that, following the December 2008 Board remand, 
it appears in the record that no attempts had been made to 
ascertain whether the Veteran was incarcerated prior to 
scheduling his VA examination aside from asking his 
representative.  In this regard, the Board notes that no 
inquiries were made to the Bell County Jail, where VA records 
indicate the Veteran was imprisoned.  The Board notes that the 
Veteran has submitted a statement to VA, within 30 days of the 
April 2010 SSOC, putting VA on notice that he had not received 
notice of the scheduled VA examinations in May 2009 due to his 
incarceration in Texas.  Thus, the case must be remanded in order 
for the RO to ascertain the Veteran's current address, including 
a request of any such information from his accredited 
representative, or alternatively, whether he may be incarcerated.   
The RO should then send the Veteran a letter at either his 
current address or his place of incarceration asking him to 
provide the names, addresses, and approximate dates of treatment 
of all health care providers, VA and private, who have treated 
him for the service-connected bilateral foot disabilities since 
October 2005.  The RO should furthermore reschedule the Veteran 
for a VA examination to determine the current severity of his 
service-connected bilateral foot disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ascertain the Veteran's 
current address, to include requesting any 
such information from his accredited 
representative, or alternatively, whether the 
Veteran may be incarcerated.

2.  The RO/AMC should then send the Veteran a 
letter at either his current address or, if 
incarcerated at his place of incarceration, 
asking him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and private, who 
have treated him for the service-connected 
bilateral foot disabilities since October 
2005.  After securing any necessary 
authorizations, the RO should request copies 
of all indicated records and associate them 
with the claims folder.  

3.  After the above has been completed to the 
extent possible, he RO/AMC should schedule the 
Veteran for a VA podiatry (preferably) or 
orthopedic examination to determine the 
current severity of his service-connected 
bilateral foot disabilities, including 
bilateral hallux valgus and bilateral 
hammertoes.  The claims folder and a copy of 
this remand are to be made available to and 
reviewed by the examiner in connection with 
the examination.  The examination report is to 
contain a notation that the examiner reviewed 
the claims file.  The examination is to 
include a review of the Veteran's history and 
current complaints as well a comprehensive 
evaluation of the feet and any tests deemed 
necessary.

The examiner is asked to address the following 
questions: 

(a).  Are there any current bilateral foot 
disabilities, to include hallux valgus and 
hammertoes?  If so, please specify the 
diagnosis (or diagnoses) of each.

(b).  With respect to each diagnosed foot 
disability, the examiner is asked to comment 
on the current severity of each.  In 
particular, the examiner should provide an 
assessment as to whether the overall foot 
impairment attributable to each service-
connected disability is best characterized as 
mild, moderate, moderately severe, or severe.  
The examiner should also indicate the degree 
of additional disability caused by functional 
losses such as pain, weakened movement, excess 
fatigability, or incoordination of the feet.  
Finally, the examiner should comment on the 
affect of each diagnosed foot disability on 
the Veteran's employment and activities of 
daily living

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


